Citation Nr: 0925835	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
degenerative joint disease of the right knee.  In December 
2005, the Veteran testified before the Board via a 
videoconference held from the RO.  In June 2006, the Board 
remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claim of service connection for 
degenerative joint disease of the right knee will have to be 
remanded once again.  The record as it stands is not adequate 
to properly adjudicate the claim.  The medical evidence does 
not properly address the claim based on secondary service 
connection.  As such, further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
nature and etiology of his current right 
knee disorder.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale concerning the 
following questions:

a)  Whether the veteran's current right 
knee disorder, is medically caused by any 
incident of service, including the car 
accident in service in which he sustained 
a laceration to the right knee.

b)  Whether the veteran's current right 
knee disorder is caused by the service-
connected scar of the right knee.

c)  Whether the veteran's current right 
knee disorder is caused by the service 
connected skin graft, right malleous for 
ulcer with atrophy and fragile surface.

d) If the veteran's current right knee 
disorder is not caused by the service-
connected right knee scar and/or the 
service-connected skin graft right 
malleous for ulcer with atrophy and 
fragile surface, state whether either 
condition aggravates the right knee 
condition beyond the normal progress.  If 
aggravation is found, please identify the 
part of the disability which is due to 
aggravation.

2.  After the foregoing, the RO should 
review the veteran's claim, to include the 
evidence submitted since the last 
Supplemental Statement of the Case (SSOC).  
If the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate SSOC and given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




